Citation Nr: 1729253	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-05 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard from approximately 1979 to 2007, with verified active duty for training from January to April 1980 and in September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied an increased rating greater than 20 percent for right shoulder impingement syndrome.  
After review of new and material evidence, the RO continued to deny a rating in excess of 20 percent for right shoulder impingement syndrome in October 2008,   April 2009, and November 2009.   

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in January 2015.  He cancelled the hearing.

In May 2015, the Board remanded the claim for further development.  The Board determined that the issue of a total rating based on individual unemployability (TIDU) was raised by the record as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (200).

In January 2017, the RO denied entitlement to a TDIU.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded the appeal to obtain missing VA treatment records, to afford the Veteran a new VA examination and for consideration of assignment of a TDIU including referral the Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

In a letter dated September 10, 2015, VA asked the Veteran to provide notice of any additional right shoulder medical treatment that he had received that was not already of record.  

In December 2016, VA requested that the Veteran complete and return the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As of the February 1, 2017 Supplemental Statement of the Case (SSOC), the requested completed application has not been received.  However, the record contains evidence of examination and adjudication for disability benefits by the Social Security Administration (SSA) that shows the Veteran's education and work history.  See e.g. SSA decision dated February 18, 2011.  Notwithstanding the failure of the Veteran to return the appropriate form, the issue of a TDIU was raised by the record as part of the claim for an increased rating for the right shoulder and information on work history and education is of record.  Moreover, in the May 2015 remand, the Board directed consideration of a TDIU on an extra-schedular basis even if the statutory threshold was not met.  A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, the November 2016 VA examination does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's right shoulder disability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the November 2016 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59. Consequently, the Veteran must be afforded a VA shoulder examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Accordingly, the case is REMANDED for the following actions:

 1.  Request all records of VA outpatient treatment since April 2015 and associate them with the Veteran's claims folder.  

2.   Schedule, the Veteran for a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected right shoulder disability.  The examiner must review the claims file and note that the claims file was reviewed in the examination report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the right shoulder, as well as for the paired left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is unfavorable or favorable ankylosis of the right shoulder.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected right shoulder disability, or any impairment(s) manifested by pain and numbness, and describe any symptoms and functional limitations associated with such impairment(s).  

The VA examiner should also note any functional impact the Veteran's right shoulder disability has on his daily life and employment.

3.  If, the Veteran's percentage rating(s) do not meet the requirements for a TDIU under 38 C.F.R. § 4.16(a), refer the case to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for an increased rating for the right shoulder disability and for a TDIU including on an extra-schedular basis based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







